Mr. Justice Vause delivered the opinion of the court: This is a claim for the allowance of damages for the death of claimant’s son, Thomas G. Jamison while in line of duty as a private of Company “E”, 130th Infantry, Illinois National Guard. It has been stipulated between the attorneys for the claimants and the Attorney General that the evidence taken on the hearing before the Military Court, which has been duly transcribed and certified to this court, may be duly considered in lieu of depositions which might be lawfully taken and considered in the final determination and decision of this case upon its merits. In the statement filed by the Attorney General, it is admitted that the claimant in his statement, brief and argument properly states the facts and circumstances surrounding the cause of death. The undisputed evidence of record discloses that Private Jamison, as member of Company “ E ”,,130thInfantry, Illinois National Guard, at the time of his death on February 8, 1933, was with his Company on active mine strike duty in Christian .County, Illinois, pursuant to orders from the Governor of Illinois duly transmitted to the Adjutant General of the State; that while on such duty he was shot and instantly killed by the accidental discharge of an automatic rifle in the hands of another private of the same Company; that at the time of his death private Jamison was where his general orders required him to be and was under the direct orders of his superior officers and was in line of active military duty under such orders. This court under such circumstances has jurisdiction by virtue of Section 11 of the Military and Naval Code of Illinois to adjust such a claim as the merits of the case may demand. Considering the evidence and the stipulation of the facts in the above entitled cause, we are of the opinion that the claimants are entitled to an award in this case and that under the circumstances in evidence a reasonable award would be Four Thousand Dollars ($4,000.00). It is therefore the judgment of this court that claimants are awarded the sum of Four Thousand Dollars ($4,000.00).